MEMORANDUM**
Orlando Dimas Carrasco-Alegre, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of remov*716al. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
Substantial evidence supports the IJ’s conclusion that Carrasco-Alegre did not demonstrate past persecution or a well-founded fear of future persecution. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir. 1995). Accordingly, Carrasco-Alegre is not eligible for asylum.
Because Carrasco-Alegre failed to demonstrate eligibility for asylum, it follows ' that he did not satisfy the more stringent standard for withholding of removal. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.